JONES, Justice
(concurring specially).
I agree with the opinion of the Court, but I write separately to express what I perceive to be a practical problem arising out of the requirement that Medical Center East obtain a certificate of need from SHPDA for the operation of a rehabilitation service unit. Because physical therapy and rehabilitation services are essential parts of the total treatment of ill and injured patients, the denial of a certificate of need to provide such services leaves the' hospital as an incomplete health care facility. I believe this problem needs to be addressed by SHPDA, or, failing that, by the legislature.